Citation Nr: 9922367	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  89-08 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for polycystic ovary 
disease or ovarian cysts.

2.  Entitlement to service connection, to include on a 
secondary basis, for cysts of the right breast, colon, eyes, 
thyroid gland, left hip and left groin.


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to March 
1961, and from May 1961 to October 1962.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1988 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.  
Thereafter, the veteran's file was transferred to the VA 
Regional Office (RO) in Indianapolis, Indiana.

The appeal was last before the Board in May 1998, at which 
time it was remanded for further development.  Following 
completion, in part, of the requested development, the RO 
continued to deny each issue on appeal in a Supplemental 
Statement of the Case (SSOC) mailed to the veteran in April 
1999.

Thereafter, the appeal was returned to the Board.


REMAND

The Board observes that, in response to a hearing request 
originally made by the veteran in 1990, the Board in May 1998 
directed the RO to clarify whether she still desired a 
hearing and, if so, to schedule the same.  In response to her 
affirmative reply a hearing was scheduled at the RO for July 
1998 which was, however, "continu[ed]" indefinitely by her 
then enlisted representative in correspondence dated in late 
June 1998.  A subsequently scheduled hearing (for November 
1998) at the RO was again "continu[ed]" by the veteran's 
representative in correspondence dated in late October 1998.  
In December 1998, the veteran informed the RO of her new 
address at "[redacted]."  This new address 
was also provided to the RO in the above-cited March 11, 
1999, correspondence from her representative.  However, on 
March 18, 1999, the RO sent "notice" of the proposed 
hearing date to an old address located at "[redacted]."  
As such, the appellant has yet to be provided notice of a 
hearing in accordance with 38 C.F.R. § 3.1(q) (1999), and 
thus, she has been denied due process and a new hearing must 
be scheduled.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that she specify the names, 
addresses and approximate date(s) of 
treatment relating to any health care 
provider(s), other than the VA Medical 
Centers in Fort Wayne, Indiana, and 
Dayton, Ohio, who may possess clinical 
evidence, not currently of record, which 
she feels would be helpful to her claims 
for service connection.  Thereafter, in 
light of the response received and after 
obtaining any necessary authorization, 
the RO should take appropriate action to 
obtain copies of any clinical records 
indicated.  In any event, the RO should 
take appropriate action to procure copies 
of any records reflecting treatment 
rendered the veteran since September 1998 
at the VA Medical Centers in Fort Wayne, 
Indiana, and Dayton, Ohio.  

2.  The RO must take appropriate action 
to schedule her for a hearing at the 
earliest possible date.

Then, after undertaking any development deemed necessary in 
addition to that specified above, the RO should readjudicate 
each issue listed on the title page.  If any benefit sought 
on appeal is not granted to the veteran's satisfaction, or if 
she expresses disagreement pertaining to any other matter, 
she as well as any representative must each be provided with 
an appropriate Supplemental Statement of the Case.  The 
veteran should also be provided appropriate notice of the 
requirements to perfect an appeal with respect to any 
issue(s) addressed therein which does not appear on the title 
page of this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran unless she is otherwise 
notified.  

As this case has been pending for more than a decade, this 
claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals, or by the United States Court of 
Appeals for Veterans Claims, for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1998) (Historical and Statutory 
Notes).  In addition, VBA ADJUDICATION PROCEDURE MANUAL M21-
1, Part IV, directs the RO to provide expeditious handling of 
all cases that have been remanded by the Board and the Court. 
See M21- 1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


